To the extent appellant argued that his petition was delayed
                because of the "malfeasance" of retained post-conviction counsel, his claim
                lacked merit. Appellant provided no information as to when he retained
                or terminated his relationship with post-conviction counsel, alleging only
                that counsel "wasted" nine months of time between April 2013 and
                January 2014. Even if this were true, the alleged malfeasance would not
                have established good cause for the entire length of the delay. Id.
                             Finally, to the extent appellant attempted to overcome his
                procedural defect by characterizing the petition as a "First Amendment
                Petition" or by couching his claims as "jurisdictional" in nature, his claims
                lacked merit. Appellant failed to demonstrate any unconstitutional prior
                restraint of his First Amendment rights. See NRS 34.185(1). Further, his
                claims did not implicate the jurisdiction of the district court.      See Nev.
                Const. art. 6, § 6; NRS 171.010. Accordingly, we conclude that the district
                court did not err in denying appellant's petition as procedurally barred,
                and we
                             ORDER the judgment of the district court AFFIRMED. 2



                                                                       C.J.
                                        Gibbo


                                                J.                                         J.
                Pickering                                  Saitta




                      2 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                 cc: Hon. Scott N. Freeman, District Judge
                      Koo Kwang Jung
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        Of
     NEVADA
                                                   3
10) 1947A    0